       Case 2:19-cv-01463-DSC-MPK Document 7 Filed 12/02/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ADAM HEASTER, Individually and For           )
Others Similarly, Situated,                  )
                                             )   No. 2:19-cv-01463-MPK
                      Plaintiff,             )
                                             )   The Honorable Maureen P. Kelly
               v.                            )
                                             )
EQT CORPORATION,                             )   ELECTRONICALLY FILED
                                             )
                      Defendant.             )   JURY TRIAL DEMANDED
                                             )
                                             )

               STIPULATION FOR EXTENSION OF TIME
TO ANSWER OR OTHERWISE RESPOND TO COLLECTIVE ACTION COMPLAINT

       Pursuant to Rule 7.E. of the Local Rules of the United States District Court for the

Western District of Pennsylvania, Plaintiff and Defendant hereby stipulate that Defendant shall

have through, and including, December 18, 2019, to answer, move with respect to, or otherwise

respond to Plaintiff’s Complaint.


By: /s/ Curtis M. Schaffner                      By: /s/ Michael A. Josephson
    Christian Antkowiak (Pa. 209231)                  Michael A. Josephson (Pa. 308410)
    christian.antkowiak@bipc.com                      mjosephson@mybackwages.com
    Nicholas J. Bell (Pa. 307782)                     Andrew W. Dunlap
    nicholas.bell@bipc.com                            adunlap@mybackwages.com
    Curtis M. Schaffner (Pa. 311274)                  Taylor A. Jones
    curtis.schaffner@bipc.com                         tjones@mybackwages.com
                                                      (pro hac vice application forthcoming)
    Buchanan Ingersoll & Rooney PC                    Josephson Dunlap
    The Union Trust Building                          11 Greenway Plaza, Suite 3050
    501 Grant Street, Suite 200                       Houston, TX 77046
    Pittsburgh, PA 15219                              (P) 713-352-1100
    (P) 412-562-8800                                  (F) 713-352-3300
    (F) 412-562-1041

    Counsel for Defendant
Case 2:19-cv-01463-DSC-MPK Document 7 Filed 12/02/19 Page 2 of 2




                                     Richard J. (Rex) Burch
                                     rburch@brucknerburch.com
                                     Bruckner Burch, P.L.L.C.
                                     8 Greenway Plaza, Suite 1500
                                     Houston, Texas 77046
                                     (P) 713-877-8788
                                     (F) 713-877-8065

                                     Joshua P. Geist (Pa. 85745)
                                     josh@goodrichandgeist.com
                                     Goodrich & Geist PC
                                     3634 California, Ave.
                                     Pittsburgh, PA 15212
                                     (P) 412-766-1455
                                     (F) 412-766-0300

                                     Attorneys for Plaintiff
